Citation Nr: 0631497	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
November 14, 2002, for diabetic retinopathy.

2.  Entitlement to rating in excess of 30 percent for 
diabetic retinopathy.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran originally sought service connection for a right 
eye vision condition and diabetes mellitus in May 2002.  The 
veteran alleged at that time that his right eye condition 
was the result of an explosion in service.  He also alleged 
that his diabetes mellitus was the result of herbicide 
exposure during service.

Private treatment records from a W. A. Townsend, M.D., show 
that the veteran was diagnosed with a vitreous hemorrhage of 
the right eye in December 2000.  The hemorrhage was said to 
be likely due to posterior vitreous detachment.  The veteran 
had a visual acuity of 20/50 in the right eye and 20/25 in 
the left eye at that time.

VA treatment records for the period from March 2002 to 
August 2002 show that the veteran had a three year history 
of diabetes mellitus as of 2002.  The veteran complained of 
a loss of vision in his right eye for over a month in an 
entry dated March 6, 2002.  The veteran was seen in the eye 
clinic on June 10, 2002.  He was found to have visual acuity 
of 20/30 in each eye.  He was diagnosed with good visual 
acuity, refractive error, bilateral early senile cataracts, 
inactive proliferative diabetic retinopathy of the right 
eye, and mild non-proliferative diabetic retinopathy of the 
left eye.  The veteran was found to have corrected distance 
vision of 20/50 in the right eye and 20/30 in the left eye 
on August 15th.  He was diagnosed with refractive error.

The veteran was afforded a VA eye examination in August 
2002.  The examiner noted the veteran's history of diabetes 
and his treatment for a retinal detachment.  The veteran was 
reported to have corrected distance visual acuity of 20/40 
in the right eye and 20/25 in the left eye.  The diagnoses 
were stable diabetic retinopathy, status retinal laser 
treatment.  The physician said this condition was directly 
associated with the veteran's diabetes mellitus.  The 
diagnoses also included mild nonproliferative diabetic 
retinopathy [left eye] and refraction error.  

The veteran was granted service connection for diabetes 
mellitus and diabetic retinopathy in October 2002.  He was 
awarded a 20 percent rating for his diabetes and a 
noncompensable rating for his diabetic retinopathy.  The 
effective date for service connection for each disability 
and the 20 percent and noncompensable ratings was 
established as July 9, 2001.  

The veteran submitted a statement in November 2002 wherein 
he asked for an increased rating for his retinopathy and 
diabetes.  He advised that he had had eye surgery on 
November 5, 2002.  The veteran attached VA treatment records 
for the period from June 2002 to November 2002.  

The records dated prior to August 2002 were duplicative of 
those already of record.  The veteran was seen with a 
complaint of blurry vision and floaters on September 24, 
2002.  The veteran's visual acuity was given as 20/200 in 
the right eye and 20/25+ in the left eye.  Physical 
examination found evidence of a vitreous hemorrhage in the 
right eye, peripheral panretinal photocoagulation retina 
attached by B-scan.  The impression was vitreous hemorrhage 
of the right eye.  The veteran was to avoid strenuous 
activity and to return to the retina clinic on October 7, 
2002.  The veteran was evaluated on October 7th.  His visual 
acuity at that time was listed as 20/60 in the right eye and 
20/25+ in the left eye.  The diagnosis was vitreous 
hemorrhage of the right eye.  The plan was for the veteran 
to have surgery to repair the hemorrhage.  The veteran had a 
preoperative evaluation on October 23, 2002.  At that time 
he had only hand motion recorded for his best corrected 
visual acuity for the right eye and 20/25 for the left eye.  

The veteran underwent a phacoemulsification with posterior 
chamber intraocular lens, pars plana vitrectomy, and 
endophotocoagulation of the right eye on November 5, 2002.  
The veteran was seen on November 6, 2002.  He was noted to 
be doing well after his surgery.  His visual acuity was 
listed as 20/100 in the right eye and 20/40 in the left eye.  

The veteran's claim for increased ratings for his diabetic 
retinopathy and his diabetes mellitus was denied in December 
2002.  The rating decision noted the post-operative 
evaluation of November 6, 2002, and said that it showed the 
veteran to have visual acuity of 20/40 in the right eye and 
20/30 in the left eye and that such level of disability did 
not rise to the level of a compensable rating.

The veteran submitted a new claim in April 2003.  He said 
that he was seeking a review of his case and that his 
condition continued to worsen each day.  He submitted VA 
treatment records for the period from June 2002 to April 
2003.  

A November 14, 2002, eye clinic entry noted that the veteran 
had 20/70 corrected pinhole vision for the right eye and 
20/40 vision for the left eye.  The diagnoses were excellent 
"post-op" outcome, "pre-op" visual acuity of hand motion [in 
the right eye], and post surgical corneal edema and 
intraocular inflammation..  The veteran was seen again in 
the eye clinic in December 2002.  The veteran's visual 
acuity was improved to 20/50 for corrected pinhole vision 
for the right eye and 20/25 for the left eye.  The diagnoses 
remained the same.  In January 2003 the veteran was re-
evaluated.  His visual acuity at that time was 20/100-2 best 
corrected pinhole for the right eye and 20/40 for the left 
eye.  

The RO issued a rating decision in June 2003 that increased 
the veteran's disability rating for his diabetic retinopathy 
of the right eye to 10 percent.  The effective date was 
established as November 14, 2002.  The RO determined that 
was the first evidence that the veteran's visual acuity 
satisfied the rating criteria for a 10 percent rating under 
Diagnostic Code 6079.  38 C.F.R. § 4.84a (2006).

The veteran was afforded a VA examination in April 2004.  
The examiner reported a best corrected distance vision for 
the veteran as 20/400 in the right eye and 20/20 in the left 
eye.  The diagnoses were evidence of proliferative 
retinopathy in the right eye, status post pan retinal 
photocoagulation treatment, most probably secondary to his 
vasculopathic disease - diabetes mellitus; and, no evidence 
of diabetic retinopathy in the left eye.

The veteran's disability rating for his diabetic retinopathy 
of the right eye was increased to 30 percent in June 2004.  
The effective date was established as of the date of the 
examination in April 2004.

The veteran is seeking both an earlier effective date for 
his 10 percent rating and an overall increased rating for 
his service-connected diabetic retinopathy of the right eye.

The RO, in its rating decision of December 2002, cited to a 
VA treatment record of November 6, 2002, as listing the 
veteran's visual acuity as 20/40 in the right eye and 20/30 
in the left eye.  However, the Board is unable to find such 
an entry in the medical evidence.  The Board's review of the 
November 6, 2002, entry reflects a measured visual acuity of 
20/100 in the right eye and 20/40 in the left eye.  If the 
entry reflected an accurate measurement of the veteran's 
visual acuity, then a 10 percent rating would be justified 
from that date.  See Diagnostic Code 6079, 38 C.F.R. 
§ 4.84a.  

The Board is unable to reach a conclusion, at this time, 
that the November 6, 2002, entry represents the true level 
of disability of the veteran at that time.  As the cited 
medical records show, the veteran has had a range of visual 
acuity measurements between June 2002 and November 2002.  
They have ranged from 20/30 for each eye in June 2002 to 
only hand motion in the right eye and 20/25 in the left eye 
at the time of the October 2002 preoperative evaluation.  
Further, the veteran's postoperative measurements have 
varied with initial improvement in November and December 
2002, from 20/70 to 20/50 in the right eye to a change to 
20/100 in January 2003.  The visual acuity for the left eye 
has also varied from 20/30, to 20/25, to 20/40 at varying 
times up to November 2002.

The veteran's right eye vision also showed a marked 
deterioration from January 2003 to April 2004 when he was 
noted to have a best corrected visual acuity of 20/400 in 
the right eye.  No explanation was given for the decline in 
visual acuity.  

The Board finds that a new examination is required in order 
to assess the veteran's current level of disability from his 
diabetic retinopathy of the right eye.  The last treatment 
record is dated in April 2003.  Also, the latest VA 
examination showed a marked decrease in the visual acuity 
from prior measurements.  Further, the various clinical 
entries from 2002 need to be reviewed by the examiner and an 
opinion obtained as to how to interpret the varying 
measurements in evaluating the veteran's level of 
disability.

In addition, the veteran was granted service connection for 
arterial hypertension, as directly related to his service-
connected diabetes mellitus, in September 2005.  The veteran 
had previously been diagnosed with clinical diabetic 
neuropathy, without further evaluation, at the time his of 
VA examination in August 2002.  Given that the veteran has 
had a second disability service connected as related to his 
diabetes, the possible existence of an additional and 
separate disability (diabetic neuropathy), and the fact that 
the last examination was in April 2004 with the latest 
treatment record dated in 2003, a new examination is 
required to evaluate the current level of disability for the 
veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his diabetes 
mellitus, and diabetic retinopathy since 
April 2003.  The RO should obtain those 
records that have not been previously 
secured.  

2.  The veteran should be afforded an 
examination to determine the current 
severity of his diabetes mellitus and 
any diabetic complications that may be 
manifested.  The claims folder must be 
made available to the examiner, in 
conjunction with the examination.  All 
necessary tests and studies deemed 
necessary should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examination 
report should be in conformance with the 
automated medical information exchange 
(AMIE) worksheets for diabetes 
examinations.  Any opinions expressed by 
the examiner must be accompanied by a 
competent rationale.  

3.  The veteran should be afforded a VA 
ophthalmologic examination by a 
physician with appropriate expertise to 
determine the current nature and 
severity of the claimant's diabetic 
retinopathy.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner for 
review.  All indicated studies deemed 
necessary should be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for rating eye disorders the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any eye disability.  

In addition, the examiner is requested 
to review the VA and private treatment 
records associated with the claims 
folder for the years 2001 and 2002.  The 
examiner is asked to note the several 
clinical entries that describe the 
veteran's visual acuity of the right eye 
over that period.  The examiner is 
further requested to provide an opinion 
as to the significance of the variation 
in the several measurements, such as the 
veteran having 20/30 visual acuity in 
the right eye in June 2002, then 20/200 
in September 2002, 20/60 on October 7, 
2002, but only the ability to see hand 
motion on October 22, 2002.  In looking 
at those varied measurements, the 
examiner should be asked to describe, if 
possible, what the veteran's level of 
impairment would be during that period 
given that the visual acuity varied to 
such an extent. 

4.  The RO should review the claims 
folder to ensure that all of the 
requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if not, the RO should take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


